DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MALIK HAMID ZAMAN,
                             Appellant,

                                    v.

               DERRICK M. CREW and ADA BERRIOS,
                           Appellees.

                              No. 4D18-2114

                          [February 14, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
502015CA009809XXXXMB.

  Malik Hamid Zaman, Palm Beach Gardens, pro se.

  No appearance for appellees.

PER CURIAM.

  Affirmed.

GROSS, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.